 

: seta

om rotors
=

 

 

 

 

 

 

USDC SDNY
DOCUMENT | i
- {BLECTRON HOALLY FULD
UNITED STATES DISTRICT COURT Hoc eee
SOUTHERN DISTRICT OF NEW YORK” 15 ATE rice. R10 |
wane ne ee ee ae ee KX , 4. ee Ds nad ee!
4 U.S.A. oo _
‘y. #19 Cr 709 (EK).

Robert Hail

 

x

The conference has been adjourned from January 14 to February 5, 2020

at 11:15 am, The time between January 14 and February 5, 2020 is excluded.

SO ORDERED.

Dated: New York, New York

|-¥-20 ; Kee

J /: f aon
JOHN F, KEENAN '
United States District Judge

 
